DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/2/2022 has been entered.  Claims 2-3, 5-8, 13-40, 43-65, 67, 69-71 and 75 have been canceled.  Claims 1, 4, 9-12, 41-42, 66, 68, 72-74 and 76-81 are pending in the application.  Claims 78 and 80 have been withdrawn from consideration as being directed to a non-elected species and non-elected invention, respectively; wherein Applicant elected without traverse: Species A1 – monomer; Species B1 – CH2CR’CO2(CH2)nCH3, wherein R’ is CH3 or H and n is 10-25; and Species C1 – polyolefin copolymer as the first polymeric phase change material.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4, 9-12, 41-42, 66, 68, 72-74, 76-77, 79, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (USPN 8,587,945) in view of Ramsey (US2005/0196605).  As discussed in the prior office action, Hartmann teaches an electronic device having one or more components that generate(s) heat during operation and a structure for temperature management comprising a heat transfer substrate and a temperature management material (TMM) in physical contact with at least a portion of the one or more components and at least a portion of the heat transfer substrate (Abstract).  Hartmann teaches that the TMM comprises a polymeric phase change material (pPCM) having a latent heat of fusion of at least 5 Joules per gram and may include a blend or mixture of two or more different pPCMs or PCMs, including microencapsulated PCMs (mPCMs, as in instant claim 76) and functional polymeric phase change materials (FP-PCMs, as in instant claim 4), forming a mixture with two or more different transition temperatures (as in instant claim 1) or a single modified transition temperature such that a temperature stabilizing range can be adjusted for any desired application, wherein the selection of the PCM(s) can be based upon the desired end use with the temperature control dependent upon the absorption and release of energy of the selected materials (Entire document, particularly Abstract; Col. 5, lines 55-11; Col. 13, lines 12-23; Col. 24, line 53-Col. 26, line 16; Col. 35, lines 57-Col. 36).  Hartmann teaches that PCMs that can be utilized include various organic substances including paraffinic hydrocarbons, waxes, polyethylene or polypropylene (co)polymers, and poly(meth)acrylates with alkyl hydrocarbon side chain, and mixtures thereof; wherein monomers which can produce FP-PCMs include monomers having long chain n-alkyl crystallizable segments like CH2=CR’CO2(CH2)nCH3, wherein R’ is CH3 or H and n is 10-25, such as stearyl acrylate or stearyl methacrylate as disclosed in the table in Col. 18 (reading upon the claimed monomer of instant claims 1, 73 and 74; Entire document, particularly Col. 15, lines 14-67; Col. 18, lines 11-55).  Hartmann teaches that precisely branched polymers may be utilized as FP-PCMs giving more precise and repeatable control of a copolymer addition, wherein such precisely branched polymers are polyethylene copolymers that yield phase change materials exhibiting enhanced temperature regulating, heat absorbing and heat releasing properties, and preferably have a latent heat of fusion of greater than 5 Joules per gram, an overall polymer molecular weight of between 100-10,000,000, a polydispersity of between 1-20 and a controllable transition temperature (reading upon the claimed polyethylene copolymers as the claimed first polymeric phase change material that is already in a polymerized state and the claimed properties thereof as recited in instant claims 1, 77 and 81; Col. 27, lines 52-62; Col. 28, lines 11-63; Figs. 11-13).
Hartmann teaches that the PCM(s) may be provided in a binder matrix, with microcapsules or other additives, such as a thermal conductive filler like alumina, dispersed therein, based upon its coating-forming ability, and that the coating composition may in some instances, include catalysts to facilitate chemical bonding between complementary functional groups, with suitable catalysts listed in Col. 25 and provided in an amount within the claimed “additive” amount; while in another embodiment, the FP-PCM (as in instant claim 4) forms a binder for at least a portion of a second PCM (Col. 2, lines 60-66; Col. 13, lines 12-23; Col. 24, line 53-Col. 26, line 16; Col. 38, lines 48-61; Col. 39-41).  Hartmann teaches that the binder, with or without its own PCM and latent heat qualities, can be any suitable material that serves as a matrix, for example, a polymer or any other suitable medium used in certain coating, laminating or adhesion techniques; wherein the binder desirably has a glass transition temperature ranging from about -110°C to about 100°C, and may have a set of functional groups such as a double bond that are capable of binding to another double providing a crosslinking point, a polymerization point, etc. that can be triggered by energy such as light, UV (as in instant claims 9 and 41), IR, heat, or any form of radiation or energy (Col. 13, lines 21-23; Col. 24, line 53-66; Col. 25, lines 4-42; Col. 26, lines 7-48).  
Hartmann also teaches that the FP-PCM, P-PCM, mPCM, PCM, additives and finished TMM can be implemented as a coating applied in liquid form to a substrate, such as the same type of substrate materials as instantly claimed including metals or plastic films (Col. 24, lines 25-36; as in instant claims 10, 11, and 42), using any suitable coating technique such as spray coating, printing, molding, transfer coating, etc. (as in instant claims 1 and 12; Col. 36, line 57-Col. 37, line 2; Col. 48, lines 30-52); wherein variables such as general application of the TMM into the electronics either by spray, flow, coating, pressure adhesive or extrusion is controlled by the rheology, and the rheology (i.e. viscosity and flow properties) can be controlled by many different variables based upon the application method and end use (Entire document, particularly Col. 36, line 57-Col. 38, line 48; Col. 48, lines 30-52).  Hartmann specifically teaches that the coating can be applied to the substrate and then cured and crosslinked such as by UV radiation or other energy to trigger chemical reactions by the use of free radical, anionic or cationic catalysts or initiators (as in instant claims 9, 41 and 68) such as when the reactive functional group of the FP-PCM is a double bond (Entire document, particularly Col. 26, lines 39-48; Col. 36, line 57-Col. 38, line 48; Col. 48, line 64-Col. 49, line 5; Col. 50, lines 20-39).  Hartmann teaches that the “TMM can be prepared by any convenient means such as mixing all components together at higher temperatures, preferably higher than the phase change temperature of the PCM/pPCM/fpPCM”; and that the “TMM can be manufactured by addition of ingredients in a certain order to facilitate specific reactions or interactions”, with one non-limiting example comprising a putty composition prepared by first reacting stearyl methacrylate with a minor amount of glycidyl methacrylate in the presence of 3.2 weight parts peroxide initiator to 100 weight parts of the monomers (reading upon the claimed additive of instant claim 1 in an amount as claimed or the claimed fourth compound of instant claims 68 and 72) to form a pPCM or FP-PCM which was then heated and mixed in an amount of 35 grams of the solid FP-PCM with 65 grams of Docosane (C22) containing microcapsules as a second PCM or mPCM (as in instant claim 76), such that the stearyl methacrylate polymer or FP-PCM was present in a smaller percent by weight than the mPCM, and once the microcapsules were dispersed evenly, 5.0 grams of graphite powder as a thermally conductive additive (reading upon the claimed additive and content of instant claims 1 and 66) was blended to yield a 100% solids TMM putty composition (Col. 48, lines 19-52; Example at Col. 50, line 39-Col. 51, line 19).  
Hence, with respect to the claimed invention, Hartmann teaches a working example provided as a 100% solids TMM putty composition with a relatively high viscosity to be applied to an electronic component comprising mPCMs as PCM particles of a first PCM mixed with polymerized stearyl methacrylate monomer as a second PCM or FP-PCM in a smaller percent by weight than the mPCM particles, and an additive in an amount of less than 5wt%, such that the resulting solid/cured TMM comprises a first PCM material distinct from the second PCM material and the TMM has thermal management properties as instantly claimed, wherein the method of producing such TMM composition polymerizes the stearyl methacrylate as a reactive monomer to produce a solid reactive polymer that is heated into a liquid phase prior to mixing with the mPCM particles and additive, which would then be applied as a putty to an electronic substrate and cured to form the solid TMM, such that the difference between the non-limiting working example taught by Hartmann and the instantly claimed invention, particularly with regard to the elected species of reactive diluent monomer, is that the PCM particles of the working example do not comprise a first pPCM of precisely branched polymer with a latent heat of fusion of greater than 5 J/g and the order of the method steps is different from the claimed invention given that Hartmann first polymerizes the stearyl methacrylate monomer and then mixes the reactive polymer with the PCM particles and additive to form the TMM composition which is applied to a substrate to form a layered structure as opposed to mixing the PCM particles and additive with the reactive stearyl methacrylate monomer, applying the mixture to a substrate and then polymerizing/curing the reactive monomer.  However, it is first noted that Hartmann clearly teaches and/or suggests that the order of mixing the ingredients can be changed in order to facilitate specific reactions or interactions as noted above, and given that Hartmann specifically teaches that the composition may be provided as a liquid coating composition wherein polymerization/curing may take place after application to a substrate to allow for some flow or gap fill such as in the case of utilizing epoxy (Col. 37, line 53-Col. 38, line 21), it would have been obvious to one having ordinary skill in the art to change the order of the process steps thereby mixing the PCM particles and additive into the monomer mixture, applying the resulting mixture to the substrate by any known coating application as disclosed by Hartmann such as spraying or printing, and then curing/polymerizing as in the claimed invention, particularly given that it is prima facie obviousness to change the sequence of adding ingredients in the absence of any showing of unexpected results.  Additionally, given that Hartmann clearly teaches that any combination of the disclosed PCMs may be utilized in the invention including mPCMs as utilized in the example as well as pPCMs or FP-PCMs of precisely branched polymer having properties as instantly claimed as noted above, which as taught by Hartmann can yield phase change materials exhibiting enhanced temperature regulating, heat absorbing and heat releasing properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to substitute any portion of the mPCM particles with FP-PCMs of precisely branched polymer and/or further add said precisely branched FP-PCMs into the TMM composition in any amount to provide the desired thermal management properties for a particular end use, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
Further, Ramsey teaches that UV radiation curable acrylate coatings (Abstract; Claim1) comprising a mixture of acrylate oligomer(s) and monomer(s); at least one photoinitiator; at least one nano-filler, such as nano-alumina for use in nanocomposite applications including improved thermal management; and optional fillers or additives, can be provided as a sprayable, 100% solids, UV-curable coating composition, wherein low molecular weight monomers take the place of organic solvents, functioning as reactive diluents or reactive non-volatile components that become an integral component of the final coating (Paragraph 0081), and controlling the pre-polymerization viscosity of the coating composition to enable spraying onto a desired surface (Paragraph 0123), such as flexible metal or plastic objects or an object having angular features (Entire document, particularly Abstract; Paragraphs 0002-0003, 0011, 0080-0081, 0116, 0123 and 0125).  Ramsey teaches that the 100% solids UV-curable composition utilizing the reactive monomers in place of a volatile solvent provides various advantages and/or improvements over a solvent-borne composition including being environmentally friendly, significantly decreasing air pollution and minimizing water and soil pollution associated with waste disposal, in comparison to the air, water and/or soil pollution encountered with coating compositions using volatile solvents (Abstract; Paragraphs 0002-0003, 0050 and 0076-0080); minimizing time, space and money for maintenance of air pollution control systems in operation in which a coating step is integrated (Paragraph 0087); elimination of a drying step to drive off a solvent thereby decreasing the amount of time, energy and space required for application and curing of the coating; and cost savings (Entire document, particularly 0002-0003, 0050, 0076-0096 and 0125-0127).  Thus, given the various advantages taught by Ramsey with respect to utilizing an environmentally-friendly, 100% solids UV-curable acrylate-based coating composition containing polymerizable/reactive monomer(s) as a reactive diluent in place of volatile solvents to enable spraying onto a desired surface, such as a metal or plastic substrate, by controlling the pre-polymerization viscosity and eliminating a drying step; and that Hartmann also teaches coatings that may be cured by UV radiation after application, such as by spraying of the coating composition to a substrate such as a metal or plastic substrate as with Ramsey, wherein the cured polymeric matrix may be formed from acrylates and more particularly, an acrylate polymer with its own PCM and latent heat qualities that may mixed with other PCMs including mPCMs, pPCMs and/or FP-PCMs and/or additives, with a clear teaching and/or suggestion that the coating application process, in general, may be conducted utilizing a 100% solids composition and/or by controlling by the rheology (i.e. viscosity or flow properties) of the TMM coating based upon the application process and/or that the order of adding and mixing the ingredients of the coating can be changed in order to facilitate specific reactions or interactions as noted above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the coating composition taught by Hartmann as an environmentally-friendly, 100% solids, sprayable composition as in the invention taught by Ramsey, including desired mPCMs, pPCMs, FP-PCMs and/or additives in a sprayable liquid composition utilizing acrylate monomers as reactive diluents, in place of any volatile solvents, that upon curing become an integral component of the final coating, e.g. the cured acrylate polymeric matrix of Hartmann, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Hence, the claimed invention as recited in instant claim 1 as well as dependent claims 4, 9-12, 41-42, 66, 68, 72-74, 76-77, and 81, the limitations of which have been discussed above, would have been obvious over the teachings of Hartmann in view of Ramsey, wherein the claimed PCM components, additives, amounts, and substrate materials are specifically taught by Hartmann as discussed in detail above.
With respect to instant claim 79, Hartmann generally teaches that the thickness of the TMM depends upon the particular characteristics desired for the electronic article or method of applying the TMM, with one embodiment comprising strips as shown in Figs. 17-18 having a generally uniform thickness from about 0.1mm to about 20m, typically about 0.1mm to about 200mm to provide desired TMM properties (Col. 49, lines 29-53) falling within and/or overlapping the claimed thickness range in terms of weight/area (given the densities of the materials disclosed by Hartmann) and hence rendering the claimed range as recited in instant claim 79 obvious to one having ordinary skill in the art, wherein one skilled in the art would have been motivated to utilize routine experimentation to determine the optimum thickness to provide the desired thermal properties for a particular end use, thereby rendering instant claim 79 obvious over the teachings of Hartmann in view of Ramsey.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 6/2/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
September 13, 2022